Citation Nr: 1000284	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  02-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for retropatellar pain syndrome of the left knee.

2.  Entitlement to service connection for chronic fever 
blisters.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1972, from September 1978 to February 2001, and from March 
2005 to July 2006.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2005 and March 2007, the Veteran submitted 
additional claims for service connection for: a back injury, 
left foot injury, left ankle disorders, a right leg disorder, 
right knee disorders, tinnitus, and an undiagnosed skin 
condition.  The issues involving the back injury and left 
foot injury appear to be requests to reopen previously denied 
claims based on new and material evidence.  None of these 
claims have yet been adjudicated by the RO and are not 
properly before the Board at this time.  These issues are 
therefore referred to the RO for action deemed appropriate.

The case was previously before the Board in March 2004 and 
June 2007, when it was remanded for examination of the 
Veteran and medical opinions.  The development requested 
pursuant to the March 2004 remand could not be completed 
because the Veteran returned to active military service.  
Thus, the case was remanded a second time in June 2007 for 
additional development of the record, to include obtaining 
outstanding medical evidence identified by the Veteran and to 
afford the Veteran medical examinations.  

Unfortunately, the requested development remains incomplete, 
through no fault of the Veteran, and therefore the appeal is 
once again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.




REMAND

First, the Board notes that the Veteran's service treatment 
records for his last period of active service from March 2005 
to July 2006, if available, should be obtained and associated 
with the claims file.

The RO denied the Veteran's claim of entitlement to service 
connection for chronic fever blisters because the Veteran's 
service treatment records contain no evidence of treatment or 
diagnosis of fever blisters.  However, the Veteran has 
provided copies of prescriptions dated in September 1995 and 
March 2000, which indicate that he has been prescribed 
medication consistent with treatment for fever blisters.  
This is objective evidence that the Veteran received 
treatment during service for chronic fever blisters.  What 
remains unclear, however, is whether the Veteran's fever 
blister disorder began during service.  If it can be 
determined that the Veteran's fever blister disorder had its 
onset during active service, then it appears that service 
connection may be warranted for that disability.  However, if 
it is determined that the Veteran's fever blister disorder 
pre-existed service, then a determination must be made as to 
whether the disability was permanently aggravated during 
service beyond the natural progression of the disease.  
Temporary flare-ups are not considered a permanent worsening 
of the condition.  

Although VA examinations conducted in November 2000 and July 
2001 contain no diagnosis of fever blisters, the records 
provided by the Veteran regarding his purported treatment for 
fever blisters had not been provided to the examiners.  
Moreover, as explained by the Veteran his fever blisters are 
not constant, and recur on an intermittent basis.  Thus, it 
is not unusual that he appeared for his prior examinations 
during periods when his fever blisters were not in an active 
state.  

Regarding musculoskeletal disabilities, and the Veteran's 
service-connected left knee disability in particular, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).  Although the Veteran 
underwent VA general medical examinations in November 2000 
and July 2001, neither examination adequately addressed the 
functional loss resulting from the Veteran's left knee 
disability.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Pursuant to the prior June 2007 remand, the Veteran was 
scheduled to appear for a VA examination in June 2009 in 
Birmingham, Alabama; but, as he explained in correspondence 
received at the Board in October 2009, he had to cancel that 
examination because he currently lives in Korea, and has 
lived there for the previous two years.  Obviously there was 
some miscommunication between the RO and the Veteran because 
instead of trying to resolve the examination location issue 
in a reasonable manner, the RO simply rescheduled the Veteran 
for the same examination at the same location for the 
following month.  The July 2009 examination date came and 
went with the Veteran failing to report to the examination 
before he even received notice of the new date.  

In correspondence received at the Board in October 2009, the 
Veteran explained that he had been working for the United 
States Government in Korea at the same location for two 
years, and requested, in essence, that jurisdiction of his 
claim be transferred to the "VA National Location."  In his 
correspondence he indicated that he was unsure that the RO 
understood what he was referring to.  The Veteran also 
reported that he had been treated at the military facility 
there (in Korea) three or four times for fever blisters and 
his left knee problems.  Regarding his left knee, the Veteran 
reported that he was told he had a degenerative defect in the 
knee, and reported that the knee pain had gotten to the point 
when he experienced difficulties climbing stairs.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the facility and dates of 
treatment for any recent treatment for 
fever blisters and the service-connected 
left knee disability.  With appropriate 
authorization from the Veteran, obtain and 
associated with the claims file any 
records identified by the Veteran in this 
regard.

2.  Request the Veteran to submit a copy 
of his service treatment records for the 
period of active service from March 2005 
to July 2006.

3.  Request a copy of the Veteran's 
complete copies of his service treatment 
records for his period of active service 
from March 2005 to July 2006, in 
accordance with 38 C.F.R. § 3.159.

4.  Schedule the Veteran for an 
examination (in an appropriate location 
given his current location in a foreign 
country, including, if necessary, by 
transferring jurisdiction of the claims 
file to an appropriate national VA 
authority) by an appropriate specialist to 
evaluate the severity of his service-
connected retropatellar pain syndrome of 
the left knee.  The claims folder should 
be made available to the examiner in 
connection with the examination.

*	All necessary tests should be 
conducted, including x-rays, and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner should identify all residuals 
attributable to the Veteran's service-
connected retropatellar pain syndrome of 
the left knee, including whether he has 
degenerative changes.  The examiner should 
report the range of motion measurements 
for the left knee, in degrees, and should 
also indicate what would be the normal 
range of motion for the particular joint.

*	Any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and any additional loss 
of range of motion due to the following 
should be addressed: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner should state 
whether pain significantly limits 
functional ability during flare-ups or 
when the knee is used repeatedly. All 
limitation of function must be identified.

The examiner should note whether the knee 
exhibits any recurrent subluxation or 
instability.  If instability is found in 
the knee, the examiner should provide an 
opinion, in his or her best medical 
judgment, whether this instability is 
slight, moderate, or severe in degree.

5.  Schedule the Veteran for an 
examination (in an appropriate location 
given his current location in a foreign 
country, including, if necessary, by 
transferring jurisdiction of the claims 
file to an appropriate national VA 
authority) by an appropriate specialist to 
whether he has a current disorder 
manifested by fever blisters that had its 
onset during military service, or, if 
preexisting a period of active service, 
was aggravated (i.e., permanently 
worsened) thereby.  The claims folder 
should be made available to the examiner 
in connection with the examination.  The 
examiner's attention is directed to 
private medical records indicating that 
the appellant was prescribed Zovirax in 
September 1995, Famvir in March 2000, and 
Acyclovir in May 2006.  The examiner 
should elicit a detailed history from the 
Veteran as to his fever blister problems 
before his periods of active service, 
during periods of active service and 
thereafter and express an opinion as to 
the degree of probability that any current 
fever blister disorder began during a 
period of active military service or is 
related to any such period of service.

6.  Following the above, readjudicate the 
Veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the Veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

